NO. 07-06-0232-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL B

                                 SEPTEMBER 15, 2006
                           ______________________________

                                  GUY A. WELLS, M.D.,

                                                                 Appellant

                                              v.

             MARY ASHMORE, individually and as surviving spouse of
          LAWRENCE ASHMORE, deceased, and FRANCES MCFARLAND,

                                                       Appellees
                         _________________________________

             FROM THE 72nd DISTRICT COURT OF LUBBOCK COUNTY;

                 NO. 2005-532,780; HON. RUBEN REYES, PRESIDING
                        _______________________________

                                      Opinion
                          _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       This appeal involves a health care liability claim prosecuted by Mary Ashmore,

individually and as surviving spouse of Lawrence Ashmore, deceased, and Frances

McFarland (collectively referred to as Ashmore). Guy A. Wells, M.D., (Wells) appeals from

an order denying his objections to the medical expert report of Ashmore. He contends that

the trial court abused its discretion in denying his objections because the report “fail[ed] to

set forth the element of causation in a non-conclusory manner as required by American
Transitional Care Centers v. Palacios, and its progeny.” We agree and reverse the order.

       Background

       Lawrence Ashmore was diagnosed with a heart attack in Artesia, New Mexico, and

transferred to Covenant Hospital in Lubbock, on September 5, 2003. At the time, he was

under the care of Wells. On the night of the 5th, Lawrence developed seizures and irregular

heart rhythms and died the next day. His surviving wife and daughter then sued Wells for

failing to provide adequate care to him.

       Dispute arose below regarding the sufficiency of the expert report tendered by

Ashmore per §74.351 of the Texas Civil Practice and Remedies Code. According to Wells,

it failed to adequately explain, among other things, how the alleged deficiencies in his

performance caused Lawrence’s death. Because of that perceived defect, Wells moved

to dismiss the case with prejudice. The trial court denied the motion, and the appeal

ensued.

       Applicable Law

       One suing for medical malpractice must:

       [n]ot later than the 120th day after the date the original petition was filed,
       serve on each party . . . one or more expert reports, with a curriculum vitae
       of each expert listed in the report for each physician or health care provider
       against              whom a liability claim is asserted . . . .

       TEX . CIV . PRAC . & REM . CODE ANN . art. §74.351(a) (Vernon Supp. 2006). Should the

claimant not do so and upon motion, the trial court must enter an order 1) awarding the

movant reasonable attorney’s fees and costs of court incurred and 2) “dismiss[ing] the

claim with respect to the physician or health care provider, with prejudice to the refiling of

the claim.” Id. §74.351(b)(1) & (2). On the other hand, if the report is filed yet challenged,


                                              2
the challenge must be sustained and the cause dismissed “. . . if it appears to the court,

after hearing, that the report does not represent an objective good faith effort to comply with

the definition of an expert report . . . .” Id. §74.351(l); see Jernigan v. Langley, 111 S.W.3d
153, 156 (Tex. 2003) (stating that the cause must be dismissed if the trial court determines

that the report does not represent a good faith effort to comply with the definition of an

expert report). Moreover, the term “expert report” has been defined by statute to mean “a

written report by an expert that provides a fair summary of the expert’s opinions as of the

date of the report regarding applicable standards of care, the manner in which the care

rendered . . . failed to meet the standards, and the causal relationship between that failure

and the injury, harm or damages claimed.” Id. §74.351(r)(6).

       To constitute a “fair summary” of the expert’s opinions, the document must contain

more than conclusions. Bowie Memorial Hospital v. Wright, 79 S.W.3d 48, 52 (Tex. 2002);

American Transitional Care Ctrs. of Tex., Inc. v. Palacios, 46 S.W.3d 873, 879 (Tex. 2001).

Instead, the expert must provide enough data to not only inform the defendant of the

specific conduct called into question but also provide the trial court means to preliminarily

assess whether the claim has factual basis. Bowie Memorial Hospital v. Wright, 79 S.W.3d

at 52; Chisholm v. Maron, 63 S.W.3d 903, 906 (Tex. App.–Amarillo 2001, no pet.). For

instance, in Bowie, the expert “simply opine[d] that [the patient] might have had ‘the

possibility of a better outcome’ without explaining how Bowie’s conduct caused injury . . .

.” Bowie Memorial Hospital v. Wright, 79 S.W.3d at 53 (emphasis added). Given the

missing explanation, the report “lack[ed] information linking the expert’s conclusion . . . to

Bowie’s alleged breach . . .,” according to the Supreme Court. Id. So too did the missing

information render the document conclusory, the court continued, and something short of

                                              3
“a good faith effort to meet the Act’s requirements.” Id. at 54. Thus, it determined that

dismissal of the suit was mandated. Id.

      So, what we learn from Palacios, Bowie, and like opinions is that to be sufficient an

export report must include more than the mere statement that a purported breach of an

applicable standard of care caused a particular outcome. Rather, information explaining

the link between the standard of care, its breach, and the ensuing injury must be contained

within its four corners. So, when addressing the topic of causation, an expert is required

to provide some factual information describing how and why the breach resulted in the

injury. And, while this explanation need not equate a marshaling of evidence, Rittmer v.

Garza, 65 S.W.3d 718, 723 (Tex. App.–Houston [1st Dist.] 2001, no pet.), it must be more

than conclusions.

       Application of the Law

       The expert report at bar was provided by Dr. Howard I. Kurz. In it, he stated the

standards of care applicable in circumstances confronting Wells. So too did the expert

specify the manner in which Wells allegedly breached those standards. Yet, when it came

to connecting the purported defaults to the death of Lawrence, he opined:

       Mr. Ashmore would within a reasonable degree of medical certainty
       survivedhad the above mentioned measures been performed upon arrival.
       However, it is still possible he would have survived had Dr. Wells responded
       and taken appropriate measures when first paged by nursing staff.

                                   *    *   *


       It is my opinion that Dr. Wells breached the applicable standard of care in his
       treatment of Mr. Ashmore . . . and these acts of or omissions proximately
       caused Mr. Ashmore’s death . . . .



                                                4
Missing from these opinions is information explaining the link between the alleged defaults

committed by Wells and Mr. Ashmore’s death. Simply put, how or why they resulted in his

death went unmentioned.       Similarly unmentioned by Kurz is the condition of which

Lawrence ultimately died. This is of import because elsewhere in his report the expert

uttered that 1) increased doses of levophed and dopamine were administered to Mr.

Ashmore “which lead to peripheral vasoconstriction and hypoperfusion as manifested my

[sic] mental confusion and kidney shutdown” and 2) administering “large doses of pressors

caus[ed] tissue hypoperfusion with kidney shutdown.” Had the expert related that death

resulted from vasoconstriction, hypoperfusion, mental confusion, or kidney shutdown, then

it may be arguable that the report illustrated the requisite nexus between the purported

conduct of Wells and the death of his patient. But, without specifying whether Ashmore

died of heart failure, kidney failure, mental confusion, a combination of one or more of

those conditions or of something else, Kurz provided us with no factual data tying the

administration of those drugs to Lawrence’s death. Simply put, without knowing what

Lawrence ultimately died of we are left to only guess at the relationship between supposed

bad acts on the part of the doctor and the death.

       In sum, the allegations made by Kurz regarding causation were mere conclusions

because they did not explain how the purported defaults caused Lawrence’s death; the

expert merely concluded that they did. See Nelson v. Ryburn, No. 07-05-0166-CV, 2006

Tex. App. LEXIS 3081 at *7 (Tex. App.–Amarillo April 18, 2006, no pet.). So, the report fell

short of constituting a good faith effort to provide a fair summary between the alleged

misconduct of Wells and its relationship to Mr. Ashmore’s death, and the trial court had no

discretion but to sustain Wells’ objections.

                                               5
         Accordingly, we reverse the order of the trial court denying Wells’ objections to the

report and remand the cause for further proceedings.1



                                                                  Brian Quinn
                                                                  Chief Justice




         1
          Statute provides that if “an expert report has not been served within the period specified . . . because
elem ents of the re port are found d eficien t, the court may grant one 30-day extension to the claimant in order
to cure the deficiency.” T E X . C IV . P R A C . & R E M . C O D E A N N .§74.351(c) (Vernon Supp. 2006). Omitted from this
language is that found in its predecessor and requiring the claimant to have acted without intent or conscious
indifference before leave to am end could be gran ted. See T E X . R E V . C IV . S TA T . A N N . 4590i, §13.01(g)
(repealed effective September 1, 20 03) (stating that leave to am end co uld be granted if the default was not
intentional or the result of conscious indifference but rather the result of accident or mistake). Furthermore,
Ash mo re solicited, here and below, leave to cure any deficiency found in the report tendered. Given the
requ est, we dee m it ap prop riate to re ma nd the cause so the trial court may decide whether to exercise the
discretion vested in it by §74 .351 (c).

                                                             6